      Case 1:18-cv-00054-AW-GRJ Document 19 Filed 08/29/19 Page 1 of 1




           IN THE UNITED STATES DISTRICT COURT FOR THE
                  NORTHERN DISTRICT OF FLORIDA
                       GAINESVILLE DIVISION

CAMILLA KRUITBOSCH and
LAURA JUNIO,
      Plaintiffs,
v.                                                   Case No. 1:18-cv-54-AW-GRJ
ALLY FINANCIAL, INC.,
     Defendant.
_______________________________/
                      ORDER REGARDING DISMISSAL

      The parties have filed a joint stipulation of dismissal without prejudice. ECF

No. 18. Pursuant to Rule 41(a)(1)(A)(ii), this notice is self-executing. This Order

confirms the dismissal.* The Clerk shall close the file.

      SO ORDERED on August 29, 2019.

                                        s/ Allen Winsor
                                        United States District Judge




      *
         The stipulation’s text refers to “each claim and count therein asserted by
Plaintiff against the Defendant in the above styled action” and does not explicitly
address Defendant’s counterclaim (ECF 8). Nonetheless, it appears that the
stipulation was intended to reach all claims, including the counterclaim. To the
extent the counterclaim was not covered by the stipulation, the counterclaim is
nonetheless dismissed without prejudice. The Court lacks jurisdiction to consider
the counterclaim—a state-law breach-of-contract claim.
